
	

114 HR 4885 PCS: IRS Oversight While Eliminating Spending (OWES) Act of 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 435114th CONGRESS
		2d Session
		H. R. 4885
		IN THE SENATE OF THE UNITED STATES
		April 21, 2016Received; read the first timeApril 25, 2016Read the second time and placed on the calendarAN ACT
		To require that user fees collected by the Internal Revenue Service be deposited into the general
			 fund of the Treasury. 
	
	
 1.Short titleThis Act may be cited as the IRS Oversight While Eliminating Spending (OWES) Act of 2016. 2.Deposit of IRS user fees into general fund of the Treasury (a)In generalThe second sentence of section 3 of title I of Public Law 103–329 (26 U.S.C. 7801 note), under the heading administrative provisions-internal revenue service, is amended by striking The Secretary of the Treasury may spend and all that follows through and thereafter: and inserting the following: Any fees collected pursuant to this section shall be deposited in the general fund of the Treasury and shall not be expended by the Internal Revenue Service unless provided by an appropriations Act:.
 (b)Conforming amendmentThe last proviso of such section is amended by striking and how they are being expended by the Service. (c)Effective dateThe amendments made by this section shall apply to fees collected after the date of the enactment of this Act.
			
	Passed the House of Representatives April 20, 2016.Karen L. Haas,Clerk
	April 25, 2016Read the second time and placed on the calendar
